     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 1 of 10

 1    Tanya E. Moore, SBN 206683
      MOORE LAW FIRM, P.C.
 2    300 South First Street, Ste. 342
      San Jose, California 95113
 3    Telephone (408) 298-2000
      Facsimile (408) 298-6046
 4    E-mail: service@moorelawfirm.com
              tanya@moorelawfirm.com
 5
      Attorney for Plaintiff
 6    Hendrik Block
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
      HENDRIK BLOCK,                        )                No.
12                                          )
                      Plaintiff,            )                COMPLAINT ASSERTING DENIAL OF
13                                          )                RIGHT OF ACCESS UNDER THE
             vs.                            )                AMERICANS WITH DISABILITIES ACT
14                                          )
      GARDEN FRESH RESTAURANTS LLC dba )                     FOR INJUNCTIVE RELIEF, DAMAGES,
15    SWEET TOMATOES; JENNIE M. MARTIN, )                    ATTORNEYS’ FEES AND COSTS (ADA)
      Trustee of the JULIO A. MARTIN FAMILY )
16                                          )
      TRUST dated December 5, 2003;         )
17                                          )
                      Defendants.           )
18                                          )
                                            )
19
                                                      I. SUMMARY
20
              1.       This is a civil rights action by plaintiff HENDRIK BLOCK (“Plaintiff”) for
21
      discrimination at the building, structure, facility, complex, property, land, development, and/or
22
      surrounding business complex known as:
23
                       Sweet Tomatoes
24                     7114 N. Fresno Street
                       Fresno, CA 93720
25                     (hereafter “the Facility”)
26
              2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
27
      costs, against GARDEN FRESH RESTAURANTS LLC dba SWEET TOMATOES and
28
      JENNIE M. MARTIN, Trustee of the JULIO A. MARTIN FAMILY TRUST dated December


      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                        Page 1
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 2 of 10

 1    5, 2003 (hereinafter collectively referred to as “Defendants”), pursuant to Title III of the
 2    Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related
 3    California statutes.
 4                                            II.          JURISDICTION
 5              3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 6    claims.
 7              4.      Supplemental jurisdiction for claims brought under parallel California law –
 8    arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 9              5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
10                                                    III.     VENUE
11              6.      All actions complained of herein take place within the jurisdiction of the United
12    States District Court, Eastern District of California, and venue is invoked pursuant to 28 U.S.C.
13    § 1391(b), (c).
14                                                  IV.       PARTIES
15              7.      Defendants own, operate, and/or lease the Facility, and consist of a person (or
16    persons), firm, and/or corporation.
17              8.      Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
18    or electric scooter for mobility. Consequently, Plaintiff is “physically disabled,” as defined by
19    all applicable California and United States laws, and a member of the public whose rights are
20    protected by these laws.
21                                                    V.        FACTS
22              9.      The Facility is open to the public, intended for non-residential use, and its
23    operation affects commerce. The Facility is therefore a public accommodation as defined by
24    applicable state and federal laws.
25              10.     Plaintiff lives within 25 miles of the Facility and visited the Facility on or about
26    December 16, 2019 and January 13, 2020 to have lunch. During his visits to the Facility,
27    Plaintiff encountered the following barriers (both physical and intangible) that interfered with,
28    if not outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and



      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                             Page 2
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 3 of 10

 1    accommodations offered at the Facility:
 2                     a)       The entry door to the Facility was heavy and difficult for Plaintiff to
 3                              open during both visits.
 4                     b)       On both of his visits, the men’s restroom door was heavy and closed
 5                              very quickly, slamming shut on Plaintiff as he tried to maneuver
 6                              through.
 7                     c)       During both visits, the toilet stall door in the men’s restroom was stuck
 8                              and hard for Plaintiff to open, and the lock was small and hard for him to
 9                              use.
10                     d)       During both visits, only booths were available when Plaintiff arrived,
11                              but they did not provide sufficient knee and toe clearances for him to sit
12                              at. He had to wait until a table was vacated so he could sit there.
13                     e)       During both visits, the soda machine controls and hot food were
14                              positioned out of Plaintiff’s reach and he had to ask for help to obtain a
15                              soda.
16            11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
17    personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
18    at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
19    such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
20    exist at the Facility and relate to his disabilities removed to afford him full and equal access.
21            12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
22    Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
23    accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
24    Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
25    once the barriers are removed.
26            13.      Defendants knew, or should have known, that these elements and areas of the
27    Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
28    the physically disabled. Moreover, Defendants have the financial resources to remove these



      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                      Page 3
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 4 of 10

 1    barriers from the Facility (without much difficulty or expense), and make the Facility
 2    accessible to the physically disabled. To date, however, Defendants refuse to either remove
 3    those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
 4            14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
 5    and authority to modify the Facility to remove impediments to wheelchair access and to
 6    comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
 7    Accessible Design. Defendants have not removed such impediments and have not modified the
 8    Facility to conform to accessibility standards. Defendants have intentionally maintained the
 9    Facility in its current condition and have intentionally refrained from altering the Facility so
10    that it complies with the accessibility standards.
11            15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
12    so obvious as to establish Defendants’ discriminatory intent. On information and belief,
13    Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
14    to relevant building standards; disregard for the building plans and permits issued for the
15    Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
16    Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
17    property continues to exist in its non-compliant state. Plaintiff further alleges, on information
18    and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
19    Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
20                                             VI.    FIRST CLAIM
21                                     Americans with Disabilities Act of 1990
22                                  Denial of “Full and Equal” Enjoyment and Use
23            16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
24    each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
25            17.      Title III of the ADA holds as a “general rule” that no individual shall be
26    discriminated against on the basis of disability in the full and equal enjoyment (or use) of
27    goods, services, facilities, privileges, and accommodations offered by any person who owns,
28    operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).



      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                      Page 4
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 5 of 10

 1            18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
 2    enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
 3    Facility during each visit and each incident of deterrence.
 4                        Failure to Remove Architectural Barriers in an Existing Facility
 5            19.      The ADA specifically prohibits failing to remove architectural barriers, which
 6    are structural in nature, in existing facilities where such removal is readily achievable. 42
 7    U.S.C. § 12182(b)(2)(A)(iv).
 8            20.      When an entity can demonstrate that removal of a barrier is not readily
 9    achievable, a failure to make goods, services, facilities, or accommodations available through
10    alternative methods is also specifically prohibited if these methods are readily achievable. Id.
11    § 12182(b)(2)(A)(v).
12            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
13    barriers at the Facility without much difficulty or expense, and that Defendants violated the
14    ADA by failing to remove those barriers, when it was readily achievable to do so.
15            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
16    the Facility’s barriers, then Defendants violated the ADA by failing to make the required
17    services available through alternative methods, which are readily achievable.
18                                Failure to Design and Construct an Accessible Facility
19            23.      Plaintiff alleges on information and belief that the Facility was designed and
20    constructed (or both) after January 26, 1993 – independently triggering access requirements
21    under Title III of the ADA.
22            24.      The ADA also prohibits designing and constructing facilities for first occupancy
23    after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
24    disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
25    //
26    //
27    //
28    //



      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                      Page 5
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 6 of 10

 1             25.      Here, Defendants violated the ADA by designing and constructing (or both) the
 2    Facility in a manner that was not readily accessible to the physically disabled public –
 3    including Plaintiff – when it was structurally practical to do so.1
 4                                      Failure to Make an Altered Facility Accessible
 5             26.      Plaintiff alleges on information and belief that the Facility was modified after
 6    January 26, 1993, independently triggering access requirements under the ADA.
 7             27.      The ADA also requires that facilities altered in a manner that affects (or could
 8    affect) its usability must be made readily accessible to individuals with disabilities to the
 9    maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
10    primary function also requires making the paths of travel, bathrooms, telephones, and drinking
11    fountains serving that area accessible to the maximum extent feasible. Id.
12             28.      Here, Defendants altered the Facility in a manner that violated the ADA and
13    was not readily accessible to the physically disabled public – including Plaintiff – to the
14    maximum extent feasible.
15                                   Failure to Modify Existing Policies and Procedures
16             29.      The ADA also requires reasonable modifications in policies, practices, or
17    procedures, when necessary to afford such goods, services, facilities, or accommodations to
18    individuals with disabilities, unless the entity can demonstrate that making such modifications
19    would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
20             30.      Here, Defendants violated the ADA by failing to make reasonable modifications
21    in policies, practices, or procedures at the Facility, when these modifications were necessary to
22    afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
23    accommodations.
24                                          Failure to Maintain Accessible Features
25             31.      Defendants additionally violated the ADA by failing to maintain in operable
26    working condition those features of the Facility that are required to be readily accessible to and
27
      1
       Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
28
      private attorney general under either state or federal statutes.




      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                            Page 6
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 7 of 10

 1    usable by persons with disabilities.
 2               32.   Such failure by Defendants to maintain the Facility in an accessible condition
 3    was not an isolated or temporary interruption in service or access due to maintenance or
 4    repairs.
 5               33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
 6    fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
 7                                           VII.     SECOND CLAIM
 8                                                    Unruh Act
 9               34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
10    each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
11               35.   California Civil Code § 51 states, in part, that: All persons within the
12    jurisdiction of this state are entitled to the full and equal accommodations, advantages,
13    facilities, privileges, or services in all business establishments of every kind whatsoever.
14               36.   California Civil Code § 51.5 also states, in part that: No business establishment
15    of any kind whatsoever shall discriminate against any person in this state because of the
16    disability of the person.
17               37.   California Civil Code § 51(f) specifically incorporates (by reference) an
18    individual’s rights under the ADA into the Unruh Act.
19               38.   Defendants’ aforementioned acts and omissions denied the physically disabled
20    public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
21    and services in a business establishment (because of their physical disability).
22               39.   These acts and omissions (including the ones that violate the ADA) denied,
23    aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
24               40.   Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
25    minimum damages of $4,000 for each offense.
26               41.   Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
27    ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
28    § 52(a).



      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                       Page 7
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 8 of 10

 1    //
 2                                                 VIII. THIRD CLAIM
 3                               Denial of Full and Equal Access to Public Facilities
 4               42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 5    each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 6               43.      Health and Safety Code § 19955(a) states, in part, that: California public
 7    accommodations or facilities (built with private funds) shall adhere to the provisions of
 8    Government Code § 4450.
 9               44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
10    exempt) public accommodation constructed prior to July 1, 1970, which is altered or
11    structurally repaired, is required to comply with this chapter.
12               45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
13    repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
14    § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
15               46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
16    (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
17    Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
18                                           IX.      PRAYER FOR RELIEF
19               WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
20               1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
21               2.       Statutory minimum damages under section 52(a) of the California Civil Code
22                        according to proof.
23               3.       Attorneys’ fees, litigation expenses, and costs of suit.2
24               4.       Interest at the legal rate from the date of the filing of this action.
25
26
27
      2
28        This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.




      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                             Page 8
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 9 of 10

 1             5.      For such other and further relief as the Court deems proper.
 2
      Dated:          01/29/2020                      MOORE LAW FIRM, P.C.
 3
 4                                                    /s/ Tanya E. Moore
                                                      Tanya E. Moore
 5                                                    Attorney for Plaintiff
 6                                                    Hendrik Block

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                      Page 9
     Case 1:20-cv-00156-NONE-SAB Document 1 Filed 01/30/20 Page 10 of 10

 1
 2
                                                VERIFICATION
 3
 4
               I, HENDRIK BLOCK, am the plaintiff in the above-entitled action. I have read the
 5
      foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 6
      except as to those matters which are therein alleged on information and belief, and as to those
 7
      matters, I believe them to be true.
 8
               I verify under penalty of perjury that the foregoing is true and correct.
 9
10
11
      Dated:    01/29/2020                                 /s/ Hendrik Block
12                                                     Hendrik Block
13    I attest that the original signature of the person whose electronic signature is shown above is
14    maintained by me, and that his concurrence in the filing of this document and attribution of his
      signature was obtained.
15
                                                       /s/ Tanya E. Moore
16
                                                       Tanya E. Moore, Attorney for
17                                                     Plaintiff, Hendrik Block

18
19
20
21
22
23
24
25
26
27
28



      Block v. Garden Fresh Restaurants LLC, et al.
      Complaint
                                                      Page 10
